Citation Nr: 0101499	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran's death as the result of a motor vehicle 
accident in service was incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Thomas B. Dabney, Jr., 
Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active duty for training from October 3, 
1997, until his death on October [redacted], 1997.  

This matter arises from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which held that the veteran's death as 
the result of a motor vehicle accident was due to his willful 
misconduct, and, therefore, was not incurred in the line of 
duty.  Following compliance with the procedural requirements 
set forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1997, as the result of 
injuries sustained in a motor vehicle accident that occurred 
on October [redacted], 1997.  

2.  The motor vehicle accident that resulted in the veteran's 
death was proximately due to his alcohol intoxication and 
driving at an excessive rate of speed.  

3.  The act of operating an automobile while intoxicated and 
at an excessive rate of speed constituted willful misconduct 
by the veteran.  



CONCLUSION OF LAW

The veteran's death as the result of his own willful 
misconduct was not incurred in the line of duty.  38 U.S.C.A. 
§§ 105, 1110 (West 1991); 38 C.F.R. §§ 3.1, 3.301 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death as a result 
of a motor vehicle accident was incurred in the line of duty.  
She asserts, alternatively, that the evidence does not 
establish that the veteran was the driver of the vehicle when 
the accident occurred, and that, even if he were, the 
accident was not the result of the veteran's willful 
misconduct.

Generally, VA benefits may be paid for disability or death 
resulting from injury incurred in military service and in the 
line of duty.  However, no such benefits shall be paid if the 
death resulted from the person's own willful misconduct.  See 
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1, 3.301.  Death 
will be presumed to have been incurred in the line of duty 
unless the preponderance of the evidence establishes that it 
was due to willful misconduct.  See Smith v. Derwinski, 
2 Vet. App. 241, 244 (1992); Myore v. Brown, 9 Vet. App. 498, 
503 (1996).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
reckless disregard for its probable consequences.  Mere 
technical violation of police regulations or ordinances per 
se will not constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of death.  See 38 C.F.R. § 3.1(n).  The 
simple drinking of alcoholic beverage is not itself willful 
misconduct.  However, if in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in death, the death will be 
considered the result of the person's willful misconduct.  
See 38 C.F.R. § 3.301(c)(2).  

The record indicates that the veteran was involved in an 
automobile accident on October [redacted], 1997.  Prior to the 
accident, he and two other servicemen had been drinking 
alcoholic beverages for at least three hours.  At 
approximately 2 a.m. on the evening of October [redacted], 1997,
the veteran was driving his truck at speeds reported in excess of 
70 miles per hour in a zone with a posted 35 mile per hour 
speed limit.  A passenger in the truck indicated that the 
veteran was intentionally swerving back and forth when the 
vehicle skidded out of control.  The vehicle then rolled 
over, the veteran was ejected from the truck, and sustained 
injuries that ultimately resulted in his death.  Blood 
studies undertaken approximately two hours after the accident 
occurred indicated that the veteran's blood alcohol content 
was 0.11.  A blood/alcohol content of 0.10 or more raises a 
presumption that the individual was under the influence of 
alcohol.  See Forshey v. West, 12 Vet. App. 71, 73 (1998) 
(citing VA ADJUDICATION MANUAL M21-1, Part IV, 11.04(c)(2)).

The foregoing indicates that the accident that resulted in 
the veteran's death was proximately due to a combination of 
the veteran's intoxication and his operation of his motor 
vehicle at a speed well in excess of the posted speed limit.  
These actions were undertaken by the veteran with a wanton 
and reckless disregard of the probable consequences.  As 
such, they constituted willful misconduct.  See 38 C.F.R. 
§ 3.1(n).  Because of this, the veteran's death did not occur 
in the line of duty.  See 38 C.F.R. § 3.301(a).  

As a final matter, the Board has considered the arguments 
submitted by the appellant to the effect that the evidence of 
record is equivocal regarding whether the veteran, in fact, 
was the operator of the motor vehicle when the accident 
occurred.  Her argument is based upon a number of conclusions 
regarding the types of injuries sustained by the veteran vis-
a-vis the damage to his vehicle.  The appellant's contentions 
in this regard are overshadowed by other evidence of record, 
more specifically, the statements of the passenger in the 
vehicle at the time of the accident who indicated that the 
veteran was driving at an excessive rate of speed just prior 
to the accident.  Absent further proof to the contrary, it 
must reasonably be concluded that the veteran was operating 
his vehicle at the time the accident occurred.  Because the 
preponderance of the evidence is against the appellant's 
claim, there is no reasonable basis upon which to predicate a 
grant of the benefit sought in this case.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).  


ORDER

The veteran's death was not incurred in the line of duty; 
therefore, the appeal is denied.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

